        Case 3:16-cv-06830-VC Document 524 Filed 10/20/20 Page 1 of 21



 1    MICHAEL A. JACOBS (CA SBN 111664)
      MJacobs@mofo.com
 2    ARTURO J. GONZALEZ (CA SBN 121490)
      AGonzalez@mofo.com
 3    MORRISON & FOERSTER LLP
      425 Market Street
 4    San Francisco, California 94105-2482
      Telephone: 415.268.7000
 5    Facsimile: 415.268.7522

 6    KENNETH A. KUWAYTI (CA SBN 145384)
      KKuwayti@mofo.com
 7    ERIC C. PAI (CA SBN 247604)
      EPai@mofo.com
 8    MORRISON & FOERSTER LLP
      755 Page Mill Road
 9    Palo Alto, California 94304-1018
      Telephone: 650.813.5600
10    Facsimile: 650.494.0794

11    Attorneys for Plaintiff
      NEVRO CORP.
12

13                                    UNITED STATES DISTRICT COURT

14                                 NORTHERN DISTRICT OF CALIFORNIA

15                                           SAN FRANCISCO DIVISION

16

17     NEVRO CORP.,                                            Case No.     3:16-cv-06830-VC-MEJ

18                              Plaintiff,                     NEVRO’S NOTICE OF MOTION,
                                                               MOTION, AND MEMORANDUM
19            v.                                               OF POINTS AND AUTHORITIES
                                                               IN SUPPORT OF MOTION TO
20     BOSTON SCIENTIFIC CORPORATION and                       STRIKE BSC’S UNDISCLOSED
       BOSTON SCIENTIFIC NEUROMODULATION                       INVALIDITY THEORIES
21     CORPORATION,
                                                               Date:      January 14, 2021
22                              Defendants.                    Time:      10:00 a.m.
                                                               Ctrm:      4, 17th Floor
23                                                             Judge:     Hon. Vince Chhabria

24                                                             Trial Date: Not Set

25

26        REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
27

28

     NEVRO MOTION TO STRIKE BSC’S UNDISCLOSED INVALIDITY THEORIES
     CASE NO. 3:16-CV-06830-VC-MEJ
      sf-4358955
         Case 3:16-cv-06830-VC Document 524 Filed 10/20/20 Page 2 of 21



 1                                                     TABLE OF CONTENTS
 2                                                                                                                                     Page
 3    NOTICE OF MOTION AND MOTION ........................................................................................ 1
      CONCISE STATEMENT OF RELIEF SOUGHT ......................................................................... 1
 4
      MEMORANDUM OF POINTS AND AUTHORITIES ................................................................ 1
 5    I.   LEGAL STANDARD ......................................................................................................... 3
 6    II.  FACTUAL BACKGROUND ............................................................................................. 4
           A.    BSC Repeatedly Told Nevro and the Court That Its Precision SCS Prior
 7               Art System Did Not Allow Frequencies Above 1.2 kHz ........................................ 4
 8         B.    BSC Serves Expert Reports Claiming That the Precision SCS Prior Art
                 System Did, and Was “Designed to,” Deliver Frequencies Above 1.2 kHz ........... 5
 9    III. ARGUMENT ...................................................................................................................... 6
10         A.    BSC’s New Frequency Harmonics Invalidity Theory Must Be Stricken ............... 6
                 1.     BSC Did Not Disclose the Frequency Harmonics Invalidity Theory ......... 7
11
                 2.     BSC’s Frequency Harmonics Invalidity Theory Is Inconsistent with
12                      Its Prior Representations ............................................................................. 8
           B.    BSC’s New                                  Invalidity Theory Must Be Stricken ..................... 9
13
                 1.     BSC’s                                  Invalidity Theory Was Created After
14                      BSC Served its Invalidity Expert Report .................................................. 10
                 2.     BSC’s                                  Invalidity Theory Is Inconsistent with Its
15                      Past Representations ................................................................................. 11
16               3.     Nevro Has Not Opened the Door to the New
                        Theory ....................................................................................................... 12
17         C.    BSC’s New Theories Are Based on Experimentation with a System That
                 BSC Failed to Produce as Required by the Patent Local Rules ............................ 12
18
                 1.     BSC Withheld the Prior Art System Until Just Before Expert
19                      Reports ...................................................................................................... 13
                 2.     BSC Cannot Rely On Its Production of a Precision Plus SCS
20                      System ....................................................................................................... 14
21              D.  BSC Cannot Possibly Establish Diligence or Lack of Prejudice .......................... 15
      IV.       CONCLUSION ................................................................................................................. 15
22

23

24

25

26

27

28

     NEVRO MOTION TO STRIKE BSC’S UNDISCLOSED INVALIDITY THEORIES
     CASE NO. 3:16-CV-06830-VC-MEJ                                                                                                                i
      sf-4358955
         Case 3:16-cv-06830-VC Document 524 Filed 10/20/20 Page 3 of 21



 1                                                 TABLE OF AUTHORITIES
 2                                                                                                                               Page(s)
 3    Cases
 4
      Abbott Diabetes Care Inc. v. Roche Diagnostics Corp.,
 5       No. C05-03117 MJJ,
         2007 U.S. Dist. LEXIS 59161 (N.D. Cal. Jul. 30, 2017) ..........................................................15
 6
      ASUS Comput. Int’l v. Round Rock Research, LLC,
 7       No. 12-cv-02099 JST (NC),
         2014 U.S. Dist. LEXIS 50728 (N.D. Cal. Apr. 11, 2014) ............................................3, 8, 9, 11
 8
      Brilliant Instruments, Inc. v. GuideTech, Inc.,
 9
          No. C 09-5517 CW,
10        2011 U.S. Dist. LEXIS 30835 (N.D. Cal. Mar. 15, 2011) ..........................................................3

11    Finjan, Inc. v. Blue Coat Sys., Inc.,
         No. 13-cv-03999-BLF,
12       2015 U.S. Dist. LEXIS 88760 (N.D. Cal. July 8, 2015) ...........................................................13
13    IXYS Corp. v. Advanced Power Tech., Inc.,
14       No. C 02-03942 MHP,
         2004 U.S. Dist. LEXIS 10934 (N.D. Cal. June 15, 2004) ..................................................13, 14
15
      Largan Precision Co. v. Genius Elec. Optical Co.,
16       No. 13-cv-02502-JD,
         2014 U.S. Dist. LEXIS 169052 (N.D. Cal. Dec. 5, 2014) ................................................3, 8, 10
17
      Life Techs. Corp. v. Biosearch Techs., Inc.,
18        No. C 12-00852 WHA,
19        2012 U.S. Dist. LEXIS 132478 (N.D. Cal. Sept. 17, 2012) .....................................................14

20    Nationwide Life Ins. Co. v. Richards,
         541 F.3d 903 (9th Cir. 2008).....................................................................................................14
21
      Nova Measuring Instruments Ltd. v. Nanometrics, Inc.,
22       417 F. Supp. 2d 1121 (N.D. Cal. 2006) ......................................................................................3
23    Oracle Am., Inc. v. Google Inc.,
         No. C 10-03561 WHA,
24
         2011 U.S. Dist. LEXIS 87251 (N.D. Cal. Aug. 8, 2011) ..........................................................15
25
      Synthes USA, LLC v. Spinal Kinetics, Inc.,
26       No. C-09-01201 RMW,
         2011 WL 11709387 (N.D. Cal. Aug. 19, 2011)........................................................................11
27

28

     NEVRO MOTION TO STRIKE BSC’S UNDISCLOSED INVALIDITY THEORIES
     CASE NO. 3:16-CV-06830-VC-MEJ                                                                                                         ii
      sf-4358955
         Case 3:16-cv-06830-VC Document 524 Filed 10/20/20 Page 4 of 21



 1    Takeda Pharm. Co. v. Twi Pharms., Inc.,
         No. 13-CV-02420-LHK,
 2       2015 U.S. Dist. LEXIS 32948 (N.D. Cal. Mar. 17, 2015) ..............................................8, 11, 15
 3
      Other Authorities
 4
      Patent Local Rules,
 5       Rule 3-3 .............................................................................................................................3, 8, 11
         Rule 3-4 .................................................................................................................................3, 13
 6       Rule 3-6 .................................................................................................................................8, 11
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     NEVRO MOTION TO STRIKE BSC’S UNDISCLOSED INVALIDITY THEORIES
     Case No. 3:16-cv-06830-VC-MEJ                                                                                                                    iii
      sf-4358955
Case 3:16-cv-06830-VC Document 524 Filed 10/20/20 Page 5 of 21
        Case 3:16-cv-06830-VC Document 524 Filed 10/20/20 Page 6 of 21



 1                                NOTICE OF MOTION AND MOTION

 2    TO THE COURT AND ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

 3           PLEASE TAKE NOTICE that on January 14, 2021, or as soon thereafter as counsel may

 4    be heard before the Honorable Vince Chhabria in Courtroom 4, 17th Floor, 450 Golden Gate

 5    Avenue, San Francisco, CA 94102, Plaintiff Nevro Corp. will and hereby does move to strike

 6    portions of the expert reports of Dr. Richard Mihran and Mr. Daniel Lanovaz. Nevro’s motion is

 7    based on the pleadings, records, and files in this action; documents in the public record; the

 8    accompanying memorandum of points and authorities; the declaration of Eric C. Pai in Support of

 9    Nevro’s Motion for Summary Judgment and Motion to Strike BSC’s Undisclosed Invalidity

10    Theories (“Pai Decl.”) and accompanying exhibits; and any other evidence and argument that the

11    parties may present.

12                            CONCISE STATEMENT OF RELIEF SOUGHT

13           Nevro seeks an order (1) striking BSC’s undisclosed frequency harmonics invalidity

14    theory from the expert reports of Dr. Mihran; (2) striking BSC’s undisclosed

15    invalidity theory from the expert reports of Dr. Mihran and Mr. Lanovaz; and (3) striking any

16    reference to experimentation with the unproduced Precision SCS system from the expert reports

17    of Dr. Mihran and Mr. Lanovaz.

18                           MEMORANDUM OF POINTS AND AUTHORITIES

19           The Patent Local Rules are clear: they required BSC to disclose its invalidity theories,

20    with a chart specifying where and how each prior art reference teaches each limitation of each

21    asserted claim. BSC cannot argue a theory of invalidity that was not disclosed in its contentions.

22    It cannot use its expert reports as an end-run around the Patent Local Rules disclosure

23    requirements. As the Court recognized in its Order denying BSC’s motion for leave to assert

24    other new invalidity theories, BSC evidently did little to ensure that its invalidity contentions

25    remained up to date. (ECF No. 330.) Similarly here, BSC made a last-minute decision to

26    reinvent its invalidity case to present two entirely new theories why the alleged prior art Precision

27    SCS device discloses the high frequency limitations from Nevro’s asserted claims: a “frequency

28    harmonics” theory and a                               theory. Because these theories were not

     NEVRO MOTION TO STRIKE BSC’S UNDISCLOSED INVALIDITY THEORIES
     CASE NO. 3:16-CV-06830-VC-MEJ                                                                            1
      sf-4358955
        Case 3:16-cv-06830-VC Document 524 Filed 10/20/20 Page 7 of 21



 1    included in BSC’s invalidity contentions, they should be stricken. They also should be stricken

 2    because they are based on experimentation with an SCS device that BSC failed to produce to

 3    Nevro. BSC advanced its frequency harmonics theory for the first time in the opening report of

 4    its technical expert, Dr. Richard Mihran. According to BSC’s frequency harmonics theory, even

 5    though the Precision SCS system only operated at frequencies up to 1.2 kHz, if the frequency is

 6    broken down into its spectral components, some portion of the waveform is actually operating at

 7    frequencies up to 100 kHz. This theory was never disclosed in BSC’s invalidity contentions.

 8           BSC laid out its                          invalidity argument for the first time in its

 9    rebuttal reports from Dr. Mihran and its source code expert Mr. Lanovaz. BSC’s

10    theory goes a step further, claiming for the first time that the Precision SCS device was actually

11    designed to operate at frequencies up to 20 kHz because

12

13                                                    This theory, too, was never disclosed in BSC’s

14    invalidity contentions. In fact, Dr. Mihran admits that he only came up with this theory in the

15    course of preparing his rebuttal report.

16           The Patent Local Rules require striking these new theories. Confirming the untimeliness

17    of BSC’s new invalidity arguments, both theories are irreconcilable with representations that BSC

18    made about its SCS systems from the inception of this litigation, including representations in

19    sworn statements and filings with the Court.

20           Moreover, both new theories are based on Dr. Mihran’s extensive experimentation with

21    what BSC represents is a sample of the prior art Precision SCS system. The Patent Local Rules

22    required BSC to produce this sample to Nevro with its invalidity contentions in March 2017, but

23    BSC never did. BSC also failed to produce this sample to Nevro during fact discovery, despite

24    Nevro’s repeated requests. BSC should be barred from relying on experimentation with this

25    unproduced system.

26           BSC’s untimely theories are particularly inappropriate because they do not follow this

27    Court’s construction of “frequency” or the Federal Circuit’s conclusion that Nevro’s asserted

28    claims contemplate not that a system be “designed to” generate high frequency, but “that

     NEVRO MOTION TO STRIKE BSC’S UNDISCLOSED INVALIDITY THEORIES
     Case No. 3:16-cv-06830-VC-MEJ                                                                         2
      sf-4358955
           Case 3:16-cv-06830-VC Document 524 Filed 10/20/20 Page 8 of 21



 1    ‘configured to’ requires programming the signal generator (i.e., setting parameters) to generate

 2    the claimed signals.” (ECF No. 509 at 10.) The contested theories are inconsistent with these

 3    constructions, as discussed in detail in Nevro’s accompanying motion for summary adjudication,

 4    but BSC has still not withdrawn them and opposes this motion and the motion for summary

 5    adjudication. Nevro’s motion for summary adjudication seeks a merits determination on BSC’s

 6    untimely theories, which consume over a hundred pages of expert reports. Striking these theories

 7    will significantly reduce the Court’s burden and help mitigate the prejudice caused by BSC’s

 8    last-minute reinvention of its invalidity theories.

 9    I.       LEGAL STANDARD

10             Patent Local Rule 3 is “designed to require parties to crystallize their theories of the case

11    early in the litigation and to adhere to those theories once they have been disclosed.” Nova

12    Measuring Instruments Ltd. v. Nanometrics, Inc., 417 F. Supp. 2d 1121, 1123 (N.D. Cal. 2006).

13    The Patent Local Rules require the accused infringer to disclose all prior art and to provide a chart

14    specifying where and how each piece of prior art teaches each limitation of each asserted claim.

15    Patent L.R. 3-3(a)-(d). These disclosures must contain the theories that the party later wishes to

16    present at trial or on summary judgment, not merely general disclosures of invalidity positions.

17    Largan Precision Co. v. Genius Elec. Optical Co., No. 13-cv-02502-JD, 2014 U.S. Dist. LEXIS

18    169052, at *14 (N.D. Cal. Dec. 5, 2014) (striking expert opinion that prior art references had

19    properties not previously disclosed). The Patent Local Rules also expressly require parties to

20    “produce or make available for inspection and copying . . . [a] copy or sample of the prior art

21    identified pursuant to Patent L.R. 3-3(a).” Patent L.R. 3-4.

22             A “party may not use an expert report to introduce . . . new invalidity theories, or new

23    prior art references not disclosed in the parties’ . . . invalidity contentions.” ASUS Comput. Int’l

24    v. Round Rock Research, LLC, No. 12-cv-02099 JST (NC), 2014 U.S. Dist. LEXIS 50728, at *5

25    (N.D. Cal. Apr. 11, 2014) (citation omitted). Thus, when a party’s expert report contains patent

26    invalidity theories that were not disclosed in its invalidity contentions, the proper remedy is to

27    strike those portions of the report. See id. at *30; Brilliant Instruments, Inc. v. GuideTech, Inc.,

28    No. C 09-5517 CW, 2011 U.S. Dist. LEXIS 30835, at *4-5 (N.D. Cal. Mar. 15, 2011).

     NEVRO MOTION TO STRIKE BSC’S UNDISCLOSED INVALIDITY THEORIES
     Case No. 3:16-cv-06830-VC-MEJ                                                                             3
      sf-4358955
        Case 3:16-cv-06830-VC Document 524 Filed 10/20/20 Page 9 of 21



 1    II.    FACTUAL BACKGROUND

 2           A.      BSC Repeatedly Told Nevro and the Court That Its Precision SCS Prior Art
                     System Did Not Allow Frequencies Above 1.2 kHz
 3

 4           BSC’s invalidity contentions disclosed a single prior art SCS device: its own Precision

 5    SCS system, purportedly introduced in 2004. BSC’s contentions set forth two related positions as

 6    to why the Precision SCS System disclosed the high frequency limitations in Nevro’s claims.

 7           First, BSC disclosed that if Nevro contends that a SCS system that is capable of producing

 8    high frequency therapy “with a software change” practices the high frequency claim limitations

 9    of Nevro’s patents, then “the Precision SCS System expressly and/or inherently discloses this

10    limitation.” (Pai Decl. Ex. 70 at 4 (emphasis added).) Second, BSC disclosed that if Nevro was

11    not contending that a SCS system with a software change expressly and/or inherently disclosed

12    these limitations, then it would have been obvious to modify the Precision SCS prior art system to

13    generate frequencies over 1.5 kHz. (Id.)

14           BSC’s contentions explicitly represented that, absent software and firmware modification,

15    the Precision SCS system was not capable of being programmed to generate pulse frequencies

16    above 1.2 kHz. Together with its invalidity contentions, BSC submitted the declaration of its

17    Vice President of R&D, Dr. Carbunaru, who stated:

18                   As described in the Physician Implant Manual and elsewhere, the
                     PrecisionTM SCS System was capable of being programmed by a
19                   user to generate pulse frequencies in the range of 0 to 1,200 Hz. . . .
                     The clinician programmer’s software and the remote control
20                   firmware could have been changed to render the Precision SCS
                     System programmable by a user to generate pulse frequencies much
21                   greater than 1,200 Hz, including up to approximately 7,000 Hz,
                     with no changes to the IPG hardware or firmware. The IPG’s
22                   firmware could have been changed (in addition to the programmer’s
                     software and remote control firmware) to render the PrecisionTM
23                   SCS System capable to generate pulse frequencies up to
                     approximately 14,300 Hz, with no hardware changes to the IPG.
24                   (Pai Decl. Ex. 41 ¶ 11 (emphasis added).)
25           Elsewhere in its pleadings, BSC consistently told the Court and Nevro that its traditional

26    SCS systems did not, and could not, generate frequencies over 1.5 kHz. When BSC sought

27    dismissal of Nevro’s declaratory judgment claims, BSC cited a declaration from its Vice

28    President of Regulatory and Clinical Affairs, Ms. Kay Adair, and argued that the SCS systems it

     NEVRO MOTION TO STRIKE BSC’S UNDISCLOSED INVALIDITY THEORIES
     Case No. 3:16-cv-06830-VC-MEJ                                                                         4
      sf-4358955
       Case 3:16-cv-06830-VC Document 524 Filed 10/20/20 Page 10 of 21



 1    sells in the United States “cannot be programmed to stimulate at frequencies greater than 1,200

 2    Hz.” (ECF No. 31 at 3-4.) Ms. Adair also declared that “BSC’s commercially distributed SCS

 3    systems have been providing stimulation at a frequency range up to 1,200 Hz since 2004.” (Pai

 4    Decl. Ex. 42 ¶ 4 (emphasis added).)

 5           BSC repeated this position in its interrogatory responses, explaining that “BSC provided

 6    testimony under penalty of perjury that such systems cannot be used to provide stimulation at

 7    frequencies greater than 1,200 Hz.” (Pai Decl. Ex. 26 at 3.) BSC then used its interrogatory

 8    response in a motion seeking to strike Nevro’s infringement contentions:

 9                   Nevro’s contentions do not show that Precision Spectra, Precision
                     Montage, or Precision Novi meet any limitation that requires a
10                   specific frequency or frequency range. . . . [A]s provided in
                     verified discovery responses, these systems cannot provide
11                   stimulation at frequencies greater than 1,200 Hz, which is outside
                     the claimed range of greater than 1,500 Hz.
12                   (ECF No. 69 at 2.)
13           B.      BSC Serves Expert Reports Claiming That the Precision SCS Prior Art
                     System Did, and Was “Designed to,” Deliver Frequencies Above 1.2 kHz
14

15           Despite the litany of representations above, BSC’s technical expert Dr. Mihran and source

16    code expert Mr. Lanovaz presented two entirely new theories that contradict these

17    representations. First, in his opening report, Dr. Mihran opined that through the principles of

18    “frequency harmonics” and “spectral frequencies,” the Precision SCS prior art system (or other

19    traditional low-frequency SCS systems) would generate signals where “at least a portion” of the

20    signal is at frequencies as high as 100 kHz even if the system was only programmed at

21    frequencies below 1.2 kHz. (See, e.g., Pai Decl. Ex. 43 ¶¶ 460-461.) According to Dr. Mihran,

22    under the frequency harmonics theory, no modification to the prior art device is necessary to

23    achieve these high frequencies. (See id. ¶¶ 425-426, 452-461.)

24           Second, in their non-infringement rebuttal reports, both Dr. Mihran and Mr. Lanovaz

25    opined that the Precision SCS prior art system could provide a signal with a frequency as high as

26    20 kHz because one could

27    perform a series of steps (which would have required proprietary knowledge about the inner

28    workings of the components) to command the implantable pulse generator to deliver high

     NEVRO MOTION TO STRIKE BSC’S UNDISCLOSED INVALIDITY THEORIES
     Case No. 3:16-cv-06830-VC-MEJ                                                                        5
      sf-4358955
       Case 3:16-cv-06830-VC Document 524 Filed 10/20/20 Page 11 of 21



 1    frequencies. (See, e.g., Pai Decl. Ex. 33 ¶¶ 133-145, Ex. 44 ¶¶ 44-58.) According to Dr. Mihran,

 2    this means the prior art system is “designed” to generate high frequency signals. (Pai Decl. Ex.

 3    33 ¶ 136.) Dr. Mihran admitted that he came up with this theory while writing his rebuttal report.

 4    (Pai Decl. Ex. 31 at 163:5-164:24.) Nevro understands that BSC opposes this motion to strike

 5    even though this theory is not only untimely, but inconsistent with the Federal Circuit’s ruling

 6    that the construction of “configured to generate” is “programmed to generate” and not “designed

 7    to generate.” (See ECF No. 509 at 10.)

 8           These new theories, which are discussed in greater detail in their respective sections

 9    below, rely on Dr. Mihran’s experimentation with what BSC asserts is a Precision SCS prior art

10    system. This system was provided by BSC to Dr. Mihran, at his request, in December 2017. (See

11    ECF No. 301 at 7.) Despite the Patent Local Rules requirement to produce prior art samples with

12    invalidity contentions, and despite Nevro’s repeated requests for a sample of the Precision SCS

13    prior art system, BSC never provided Nevro with such a system during fact discovery. Instead,

14    BSC informed Nevro of the existence of a purported sample system only in early January 2018,

15    shortly before opening expert reports. (Pai Decl. Ex. 71.)

16    III.   ARGUMENT

17           A.      BSC’s New Frequency Harmonics Invalidity Theory Must Be Stricken

18           Substantial portions of Dr. Mihran’s report are based on an invalidity theory for

19    high-frequency claim limitations that BSC never disclosed to Nevro and that run counter to

20    BSC’s past representations in this case. Each of Nevro’s asserted claims requires a SCS system

21    or method with frequency rates at or above 1.5 kHz. Dr. Mihran’s opening report presents a new,

22    undisclosed invalidity theory that an unmodified Precision SCS prior art system would generate a

23    signal where “at least a portion” of the signal is above 1.5 kHz (as required by, e.g., ’533 patent

24    claim 1), even when set to lower frequencies. (See, e.g., Pai Decl. Ex. 43 ¶¶ 460-461, 1409-1410,

25    1416-1423.) Relying in part on his experimentation with BSC’s Precision SCS system, Dr.

26    Mihran now opines that the Precision SCS system, “when programmed to generate stimulation

27    signals having parameters such as those identified above that were shown not to produce

28    paresthesia, delivers the vast majority of its signal energy to the patient at frequencies in the range

     NEVRO MOTION TO STRIKE BSC’S UNDISCLOSED INVALIDITY THEORIES
     Case No. 3:16-cv-06830-VC-MEJ                                                                              6
      sf-4358955
       Case 3:16-cv-06830-VC Document 524 Filed 10/20/20 Page 12 of 21



 1    of 1.5 kHz – 100 kHz, and thus satisfies this limitation.” (Id. ¶ 1410.)

 2           BSC’s failure to disclose the frequency harmonics theory is dispositive—the Patent Local

 3    Rules bar BSC from relying on it. Moreover, BSC has repeatedly represented that its traditional

 4    low-frequency systems cannot be used to generate frequencies above 1.2 kHz. Even though this

 5    untimely theory is inconsistent with the Court’s construction of “frequency” as “fundamental

 6    frequency” or “pulse rate” (thereby excluding frequency harmonics), Nevro understands that BSC

 7    still opposes this motion to strike and Nevro’s related request for summary adjudication.

 8                   1.      BSC Did Not Disclose the Frequency Harmonics Invalidity Theory

 9           In its invalidity contentions, BSC never disclosed a theory that the Precision SCS system

10    could generate frequency harmonics of 1.5 kHz or higher in ordinary operation, so it cannot take

11    that position now. And in prior briefing, BSC pointed to the following language from its

12    contentions as the supposed disclosure for its new theory:

13                   To the extent Nevro contends that (i) any SCS system that, with a
                     software change, is capable of producing high-frequency (≥ 1.5
14                   kHz) therapy signals meets this limitation and/or (ii) any IPG that is
                     capable of producing high-frequency (≥ 1.5 kHz) therapy signals
15                   meets this imitation, the Precision SCS System expressly and/or
                     inherently discloses this limitation.
16

17    (Pai Decl. Ex. 70 at 4; ECF No. 301 at 3-4.) But this contention says nothing about how

18    frequency harmonics could lead to an unmodified Precision SCS system generating frequencies at

19    or above 1.5 kHz in ordinary operation. In fact, BSC’s 300-page invalidity chart on the Precision

20    SCS does not use the term “harmonics” once. For comparison, Dr. Mihran’s opening report uses

21    the term “harmonics” more than 40 times over roughly 100 pages of his report to explain the new

22    frequency harmonics theory. (See, e.g., Pai Decl. Ex. 43 ¶¶ 425-498, 747, 943, 982, 1231, 1409-

23    1445, 1473-1475.)

24           In BSC’s contentions, the paragraph quoted above is followed by an excerpt from

25    Dr. Carbunaru’s declaration explaining the basis for BSC’s position. Inconsistent with BSC’s

26    new frequency harmonics theory, that declaration asserted that the Precision SCS prior art system

27    would require software and firmware modifications to make it generate frequencies over 1.5 kHz.

28    (Pai Decl. Ex. 70 at 4-5.) Dr. Carbunaru stated that, in order to generate frequencies greater than

     NEVRO MOTION TO STRIKE BSC’S UNDISCLOSED INVALIDITY THEORIES
     Case No. 3:16-cv-06830-VC-MEJ                                                                          7
      sf-4358955
       Case 3:16-cv-06830-VC Document 524 Filed 10/20/20 Page 13 of 21



 1    1.2 kHz and up to 7 kHz, both the clinician programmer’s software and the remote control

 2    firmware would need to be changed, and the IPG’s firmware could further have been changed to

 3    generate frequencies up to approximately 14.3 kHz. (Id.) In contrast, Dr. Mihran now states that,

 4    under his frequency harmonics theory, even without modification “the prior art Precision was

 5    capable of generating the vast majority of the energy contained in its output signal at frequencies

 6    in Nevro’s claimed range of 1.5-100 kHz” and that “frequency components out to and exceeding

 7    100 kHz can be observed.” (See, e.g., Pai Decl. Ex. 43 ¶¶ 402, 469-70.)

 8           BSC’s failure to disclose its frequency harmonics theory in its invalidity contentions is

 9    dispositive. The Patent Local Rules and Northern District of California case law are clear that an

10    accused infringer cannot rely on invalidity theories that were not disclosed in its contentions. See

11    Patent L.R. 3-3, 3-6; ASUS, 2014 U.S. Dist LEXIS 50728, at *5 (party may not use expert report

12    to introduce new invalidity theories); Takeda Pharm. Co. v. Twi Pharms., Inc., No. 13-CV-

13    02420-LHK, 2015 U.S. Dist. LEXIS 32948, at *17-18 (N.D. Cal. Mar. 17, 2015) (striking

14    enablement theory based on formulation when contentions disclosed enablement theory based on

15    bioequivalency); Largan Precision, 2014 U.S. Dist. LEXIS 169052, at *14 (striking expert

16    opinion that “fifth lens element” has claimed feature when contentions said “second lens element”

17    has that feature). BSC and its experts should not be allowed to present the undisclosed frequency

18    harmonics theory, including at summary judgment and trial.

19                   2.      BSC’s Frequency Harmonics Invalidity Theory Is Inconsistent with Its
                             Prior Representations
20

21           Confirming that BSC’s frequency harmonics theory is a new creation, it is irreconcilable

22    with statements that BSC and its employees have made to Nevro and the Court. From the

23    inception of this case until opening expert reports, BSC represented that none of the SCS systems

24    it sold in the United States could deliver high frequency therapy. For example, BSC’s Vice

25    President of Regulatory and Clinical affairs, Ms. Adair, declared that its United States SCS

26    systems cannot be used to provide stimulation at frequencies greater than 1.2 kHz. (Pai Decl. Ex.

27    42 ¶ 4.) BSC’s in-house litigation counsel verified an interrogatory response repeating this

28    position and emphasizing that Ms. Adair’s declaration was made under penalty of perjury. (Pai

     NEVRO MOTION TO STRIKE BSC’S UNDISCLOSED INVALIDITY THEORIES
     Case No. 3:16-cv-06830-VC-MEJ                                                                           8
      sf-4358955
       Case 3:16-cv-06830-VC Document 524 Filed 10/20/20 Page 14 of 21



 1    Decl. Ex. 26 at 3.) BSC’s Vice President of R&D, Dr. Carbunaru, declared that the Precision

 2    SCS prior art system could generate frequencies at or above 1.5 kHz only with software and

 3    firmware modification. (Pai Decl. Ex. 41 ¶ 11.) BSC repeated these same positions when it

 4    asked the Court to dismiss Nevro’s declaratory judgment claims (ECF No. 31 at 4) and to strike

 5    Nevro’s infringement contentions. (ECF No. 69 at 2.)

 6           Thus, BSC not only failed to disclose its frequency harmonics invalidity theory, it actively

 7    pointed Nevro in the opposite direction throughout fact discovery. BSC’s conduct flies in the

 8    face of the Patent Local Rules requirement to crystallize theories early in the case. See ASUS,

 9    2014 U.S. Dist. LEXIS 50728, at *5.

10           B.      BSC’s New                        Invalidity Theory Must Be Stricken

11           In their non-infringement rebuttal reports, BSC’s experts Dr. Mihran and Mr. Lanovaz

12    opine for the first time that BSC’s Precision SCS system is designed for high-rate stimulation,

13    including frequencies as high as 20 kHz,

14

15                                                            (See Pai Decl. Ex. 33 ¶¶ 37, 43-45, 61,

16    100, 111-189; Pai Decl. Ex. 44 ¶¶ 43-58.)

17           Mr. Lanovaz opines that the Precision SCS system can be configured to allow high rate

18    stimulation because                                                                  can cause an

19    “engineering page” to appear in the clinician programmer software that then allows the IPG to

20    generate high rate signals. (Pai Decl. Ex. 44 ¶¶ 44, 57-58.) Dr. Mihran similarly opines that the

21

22                                                                                . (Pai Decl., Ex. 33 ¶¶

23    128-131.) According to Dr. Mihran, this screen can be used to command the Precision SCS IPG

24    to generate high frequencies within Nevro’s claim limitations. (Id. ¶¶ 133-145.) Dr. Mihran

25    further opines that the Precision SCS clinical programmer software is “‘designed to’ provide

26    commands to the IPG to generate higher pulse rates.” (Id. ¶ 136.)

27

28

     NEVRO MOTION TO STRIKE BSC’S UNDISCLOSED INVALIDITY THEORIES
     Case No. 3:16-cv-06830-VC-MEJ                                                                          9
      sf-4358955
Case 3:16-cv-06830-VC Document 524 Filed 10/20/20 Page 15 of 21
       Case 3:16-cv-06830-VC Document 524 Filed 10/20/20 Page 16 of 21



 1    cannot plausibly claim that the theory was previously disclosed.

 2           As with its untimely frequency harmonics argument, BSC’s failure to disclose the

 3                        theory in its invalidity contentions is dispositive for this motion. See, e.g.,

 4    Patent L.R. 3-3, 3-6; ASUS, 2014 U.S. Dist LEXIS 50728, at *5; Takeda, 2015 U.S. Dist. LEXIS

 5    32948, at *17-18. Moreover, BSC’s new invalidity theory was improperly inserted into

 6    non-infringement rebuttal reports. See Synthes USA, LLC v. Spinal Kinetics, Inc., No. C-09-

 7    01201 RMW, 2011 WL 11709387, at *10 (N.D. Cal. Aug. 19, 2011) (striking “rebuttal report”

 8    containing invalidity theories).

 9           Further, While Nevro necessarily describes the                    at a high level for purposes

10    of this motion, it is an extremely complex process that would require

11

12

13                                                                                              (See Ex. 73

14    at 137:2-139:14.)                                                               —needed for this

15    theory underscores BSC’s violation of the Patent Local Rules disclosure requirements. BSC and

16    its experts should not be allowed to present the undisclosed                       theory.

17                   2.      BSC’s                        Invalidity Theory Is Inconsistent with Its
                             Past Representations
18

19           If there were any doubt as to the newness of the                        theory, it is erased by

20    BSC’s conduct during fact discovery. Nevro’s very first interrogatory requested parameters for

21    each model of BSC’s SCS systems that were “capable of, or designed to be capable of, delivering

22    a waveform with a frequency of over 1,200 Hz.” (Pai Decl. Ex. 74 at 1.) BSC did not identify

23    the Precision SCS prior art system in its response. (Pai Decl. Ex. 26 at 2-3.) Similarly, as

24    discussed above, Ms. Adair submitted a declaration stating that “BSC’s commercially distributed

25    SCS systems have been providing stimulation at a frequency range up to 1,200 Hz since 2004.”

26    (Pai Decl. Ex. 42 ¶ 4 (emphasis added).) BSC contends that the Precision SCS system was

27    introduced in 2004. (Pai Decl. Ex. 41 ¶ 3.) As with its frequency harmonics theory, BSC sought

28    to avoid liability by claiming that its traditional SCS systems could not generate high-frequency

     NEVRO MOTION TO STRIKE BSC’S UNDISCLOSED INVALIDITY THEORIES
     Case No. 3:16-cv-06830-VC-MEJ                                                                             11
      sf-4358955
       Case 3:16-cv-06830-VC Document 524 Filed 10/20/20 Page 17 of 21



 1    signals. Now that discovery has closed, BSC has done an about-face for the sake of its invalidity

 2    positions. Such behavior should not be rewarded.

 3                   3.      Nevro Has Not Opened the Door to the New                            Theory

 4           BSC claims that it can present the new                     theory because Nevro allegedly

 5    offered a new infringement theory in its opening expert reports. (See ECF No. 317-4 at 3-8.)

 6    Specifically, BSC claims that Nevro’s experts contended that the Precision SCS system does not

 7    have high frequency capabilities but the Spectra WaveWriter system does, and Nevro thereby put

 8    the Precision SCS system’s capabilities at issue. (Id. at 4.)

 9           In no way did Nevro’s experts present a new theory. Nevro identified the Spectra

10    WaveWriter as an accused product in its May 2017 amended infringement contentions, alleging

11    that it meets the high-frequency limitations because “the IPG firmware, remote control firmware,

12    and clinician programmer software were modified to enable this capability.” (Pai Decl. Ex. 75 at

13    7-8.) Nevro further contended that BSC does not avoid infringement by releasing WaveWriter

14    versions 2A and 2B, which merely disable a user interface with “one line of code or two” while

15    retaining “the other firmware and software modifications that enable frequencies above 1.2 kHz.”

16    (Id. at 8.) Likewise, Nevro consistently contended that the non-infringing Precision SCS system

17    does not have high frequency capabilities, including because “BSC admits that the Precision SCS

18    System would require extensive changes to both the clinician programmer’s software and the

19    remote control firmware” for high frequencies and that “[s]uch extensive changes hardly render

20    the Precision SCS system ‘capable’ of being programmed to generate pulse frequencies greater

21    than 1,200 Hz.” (Pai Decl. Ex. 76 at 239.) BSC’s “opening the door” argument is little more

22    than a sideshow, particularly as the Federal Circuit has determined that “configured to generate”

23    does not mean “designed to generate.”

24           C.      BSC’s New Theories Are Based on Experimentation with a System That BSC
                     Failed to Produce as Required by the Patent Local Rules
25

26           BSC’s invalidity contention charts include just one prior art device: BSC’s Precision SCS

27    system. A purported sample of that system was used by BSC’s experts as the foundation for both

28    of its new theories. But BSC did not produce a sample of this system with its invalidity

     NEVRO MOTION TO STRIKE BSC’S UNDISCLOSED INVALIDITY THEORIES
     Case No. 3:16-cv-06830-VC-MEJ                                                                        12
      sf-4358955
       Case 3:16-cv-06830-VC Document 524 Filed 10/20/20 Page 18 of 21



 1    contentions, as required by Patent Local Rule 3-4(b). That alone bars BSC from relying on

 2    experimentation with the system. See IXYS Corp. v. Advanced Power Tech., Inc., No. C

 3    02-03942 MHP, 2004 U.S. Dist. LEXIS 10934, at *7 (N.D. Cal. June 15, 2004) (striking use of

 4    photographs and data from prior art device that were not produced with invalidity contentions);

 5    Finjan, Inc. v. Blue Coat Sys., Inc., No. 13-cv-03999-BLF, 2015 U.S. Dist. LEXIS 88760, at *10

 6    (N.D. Cal. July 8, 2015) (striking reliance on reference where, by mistake, defendant did not

 7    produce translation of cited portion until after fact discovery). Any justification that BSC could

 8    try to advance is defeated by its own conduct in not producing the prior art system despite

 9    Nevro’s requests, as well as testimony from BSC’s witnesses that the Precision SCS system is

10    different from other device samples that BSC did produce in this case.

11                   1.      BSC Withheld the Prior Art System Until Just Before Expert Reports
12           BSC not only failed to produce the Precision SCS prior art system with its contentions; it

13    never produced a sample during fact discovery, notwithstanding Nevro’s requests that it do so.

14    (See Pai Decl. Exs. 77, 78.) BSC’s counsel instead claimed that “we are searching for a complete

15    sample of the Precision prior art system and will make it available for inspection once it has been

16    located” and “our investigation continues but we intend to make a sample product available for

17    inspection when it is available.” (Id.) Discovery closed with no sample provided.

18           Yet when BSC’s expert Dr. Mihran asked for a sample in November 2017, BSC put

19    together a system in a matter of weeks and, in BSC’s own words, “immediately sent it to

20    Dr. Mihran.”1 (ECF No. 301 at 7; see also ECF No. 301-10 ¶ 9; ECF No. 301-11 ¶ 2.) In

21    January 2018—less than two weeks before opening expert reports—BSC’s counsel finally

22    notified Nevro that BSC could make the sample provided to Dr. Mihran available, and even then

23    only in Denver, where Dr. Mihran is located. (Pai Decl. Ex. 71.) BSC’s failure to comply with

24    the Patent Local Rules bars BSC from relying on experimentation with the Precision SCS system.

25

26           1
              To make matters more complicated, subsequent exchanges with BSC revealed that the
      sample provided to Dr. Mihran may not even be a true Precision SCS system, but rather a
27    hodgepodge of various components, from various time frames, that was specially assembled for
      Dr. Mihran. (Pai Decl. Ex. 8 at 2-3.) Regardless, that system was not timely produced to Nevro
28    and cannot be relied on by BSC’s experts.

     NEVRO MOTION TO STRIKE BSC’S UNDISCLOSED INVALIDITY THEORIES
     Case No. 3:16-cv-06830-VC-MEJ                                                                         13
      sf-4358955
       Case 3:16-cv-06830-VC Document 524 Filed 10/20/20 Page 19 of 21



 1    See IXYS Corp., 2004 U.S. Dist. LEXIS 10934, at *7; see also Nationwide Life Ins. Co. v.

 2    Richards, 541 F.3d 903, 910 (9th Cir. 2008) (Federal Rules contemplate full and equal discovery

 3    “so as to prevent surprise, prejudice, and perjury during trial.”) (citation omitted).

 4                   2.      BSC Cannot Rely On Its Production of a Precision Plus SCS System
 5           BSC’s main excuse is that it produced to Nevro during fact discovery a sample of the

 6    newer Precision Plus SCS System and that the Precision SCS System and the Precision Plus SCS

 7    System have the same “output capabilities.” (See ECF No. 301 at 6.) Even if true, this would not

 8    excuse BSC’s failure to comply with the Patent Local Rules. See Life Techs. Corp. v. Biosearch

 9    Techs., Inc., No. C 12-00852 WHA, 2012 U.S. Dist. LEXIS 132478, at *11 (N.D. Cal. Sept. 17,

10    2012) (“[D]efendants do not get to ambush at this late stage by asserting that the asserted

11    [references] allegedly share limitations and so disclosure as to one [reference] would apply to

12    others.”). Moreover, BSC’s own attorneys found it necessary to differentiate between the

13    “Precision Plus” SCS system and the “Precision prior art system.” (Pai Decl. Ex. 78 at 1.) And if

14    the two devices actually are substantially the same, then Dr. Mihran’s insistence on receiving the

15    Precision SCS system—and BSC’s efforts to locate it—make no sense.

16           BSC’s own witnesses, moreover, contradict BSC’s claim that the Precision SCS and

17    Precision Plus SCS systems are effectively the same. Dr. Carbunaru previously testified that “the

18    original Precision device was very short – was used for a very brief period of time . . . So the

19    original – the very original, what we call – we call it the SCS 1 – not a very original name – was

20    that original Precision. And then we called SCS 2, what we call Precision Plus.” (Pai Decl. Ex.

21    20 at 829:19-830:8.) For this revision, BSC “changed the electronics and we changed the

22    firmware, but a lot of the components were the same.” (Id. at 831:5-832:4.) Likewise, in a later

23    declaration, Dr. Carbunaru admitted that the Precision SCS and Precision Plus SCS have the

24    following differences: different electronics; updated pulse generator; updated trial stimulator;

25    modified microprocessor; updated clinician programmer software; and modified analog and

26    digital integrated circuits. (Carbunaru Decl., ECF No. 301-10 ¶¶ 2-6.) Even setting aside these

27    differences, BSC never informed Nevro until after fact discovery that it considered the Precision

28    Plus to be a proxy for the Precision SCS, so Nevro had no reason to perform an analysis of that

     NEVRO MOTION TO STRIKE BSC’S UNDISCLOSED INVALIDITY THEORIES
     Case No. 3:16-cv-06830-VC-MEJ                                                                         14
      sf-4358955
       Case 3:16-cv-06830-VC Document 524 Filed 10/20/20 Page 20 of 21



 1    system as a potential proxy for a prior art system.

 2           BSC cannot credibly argue that producing a Precision Plus SCS system for use in Nevro’s

 3    infringement analysis excused it from producing a sample of the only claimed prior art system in

 4    this case. BSC’s conduct is a clear violation of the Patent Local Rules, and the Court should

 5    strike any reliance on experimentation with the Precision SCS system from BSC’s expert reports.

 6           D.      BSC Cannot Possibly Establish Diligence or Lack of Prejudice
 7           BSC has not sought leave to amend its contentions to include the frequency harmonics

 8    and                     invalidity theories, so of course it cannot establish diligence in amending.

 9    Nor would the facts—including a theory developed while writing rebuttal reports and a prior art

10    system withheld throughout fact discovery—support any finding of diligence.

11           Because BSC cannot establish diligence, the Court does not need to examine whether

12    Nevro is prejudiced. See, e.g., Takeda Pharm., 2015 U.S. Dist. LEXIS 32948, at *18. But BSC’s

13    untimely disclosure of its new invalidity theories and a different prior art system long after the

14    close of fact discovery, and months after Nevro elected a narrowed set of asserted claims for trial,

15    is highly prejudicial. Nevro was not able to take fact discovery on these new theories or devices

16    and its experts were burdened by the hundreds of pages of improper opinions in Dr. Mihran’s

17    opening report (and have been unable to properly address the improper opinions in BSC’s rebuttal

18    report). There has been clear prejudice to Nevro. See, e.g., Abbott Diabetes Care Inc. v. Roche

19    Diagnostics Corp., No. C05-03117 MJJ, 2007 U.S. Dist. LEXIS 59161, at *8 (N.D. Cal. Jul. 30,

20    2017) (prejudice where two months left in fact discovery); see also Oracle Am., Inc. v. Google

21    Inc., No. C 10-03561 WHA, 2011 U.S. Dist. LEXIS 87251, at *10-11 (N.D. Cal. Aug. 8, 2011)

22    (no leave to amend where reference disclosed after claim election).

23    IV.    CONCLUSION

24           Nevro requests that the Court (1) strike BSC’s undisclosed frequency harmonics invalidity

25    theory from the expert reports of Dr. Mihran; (2) strike BSC’s undisclosed

26    invalidity theory from the expert reports of Dr. Mihran and Mr. Lanovaz; and (3) strike any

27    reference to experimentation with the unproduced Precision SCS system from the expert reports

28    of Dr. Mihran and Mr. Lanovaz.

     NEVRO MOTION TO STRIKE BSC’S UNDISCLOSED INVALIDITY THEORIES
     Case No. 3:16-cv-06830-VC-MEJ                                                                         15
      sf-4358955
       Case 3:16-cv-06830-VC Document 524 Filed 10/20/20 Page 21 of 21



 1

 2     Dated: October 20, 2020                      MORRISON & FOERSTER LLP
 3

 4                                                  By:    /s/ Kenneth A. Kuwayti
                                                           Kenneth A. Kuwayti
 5
                                                           Attorneys for Plaintiff
 6                                                         NEVRO CORP.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     NEVRO MOTION TO STRIKE BSC’S UNDISCLOSED INVALIDITY THEORIES
     Case No. 3:16-cv-06830-VC-MEJ                                                   16
      sf-4358955
